 . A0.245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1 of1   Iq
;.                                     UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November 1, 1987)
                                   v.

                        Gerardo Mercado-Garcia                                   Case Number: 2: 19-mj-8845

                                                                                 Federal Defenders
                                                                                 Defendant's Atto   y
                                                                                                                      ----- -------
                                                                                                                            ...       ...




     REGISTRATION NO. 84182298
                                                                                                              FiLED
     THE DEFENDANT:                                                                           MAR 2 5 2019
      ~ pleaded guilty to count(s) _:1~o~f~C~o~m~p~l~ai~n~t----------4-~r~,=.~HK~~~;,;if..~~---+
      D was found guilty to count(s)                                             1"'nfr.c.:,.; "'''H' ·· T''" •-:'
                                                                                                                 J.


        after a plea of not guilty.                                              ~-'-------------··-·------·-·----
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                  Nature of Offense                                                               Count Number(s)
     8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                     1

      D The defendant has been found not guilty on count(s)
                                                                            --------------------------------------
      0 Count(s) ----------------------------------dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be
     imprisoned for a term of:

                                   D TIME SERVED                            ?J __-~_3()_"'"'--"'------------              days

      181 Assessment: $10 WAIVED 181 Fine: WAIVED
      ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                          charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Monday, March 25, 2019
                                                                              Date of Imposition of Sentence



                                                                                                                 . LEWIS
                                                                                                                ISTRATE JUDGE


     Clerk's Office Copy                                                                                                          2: 19-mj-8845
